                                          Case 3:17-cv-00607-TSH Document 144 Filed 02/05/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     MORRIS GREEN,                                        Case No. 17-cv-00607-TSH
                                   9                     Plaintiff,
                                                                                              ORDER RE PLAINTIFF'S LETTER
                                  10              v.
                                                                                              Re: Dkt. No. 143
                                  11     CITY AND COUNTY OF SAN
                                         FRANCISCO, et al.,
                                  12
Northern District of California




                                                         Defendants.
 United States District Court




                                  13

                                  14          The Court is in receipt of Plaintiff’s letter regarding issues he experienced in uploading his

                                  15   opposition documents in ECF. ECF No. 143. As requested, the Court provides the contact

                                  16   information for the ECF Help Desk below. Given this delay, the Court extends briefing deadlines

                                  17   as follows: Plaintiff’s opposition to Defendants’ summary judgment motion is due February 11,

                                  18   2021, Defendants’ reply is due February 25, 2021, and the hearing is continued to March 18, 2021

                                  19   at 10:00 a.m. by Zoom video conference. The webinar link and instructions are located at

                                  20   https://cand.uscourts.gov/judges/hixson-thomas-s-tsh/.

                                  21                           The ECF Help Desk

                                  22   Information available at: https://cand.uscourts.gov/cases-e-filing/cm-ecf/support-and-

                                  23   troubleshooting/the-ecf-helpdesk/

                                  24          Hours: Monday – Friday 9:00 a.m.-4:00 p.m.

                                  25          Email: ECFhelpdesk@cand.uscourts.gov (The best way to obtain support is via email. If

                                  26   there is a case number, please include it with the Judge’s initials in the subject line.)

                                  27          Telephone: (866) 638-7829

                                  28          You may call during support hours or, to schedule phone support to fit your schedule, send
                                          Case 3:17-cv-00607-TSH Document 144 Filed 02/05/21 Page 2 of 2




                                   1   an email requesting a call back at a specific time.

                                   2          IT IS SO ORDERED.

                                   3

                                   4   Dated: February 5, 2021

                                   5
                                                                                             THOMAS S. HIXSON
                                   6                                                         United States Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
